Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art discloses several claimed limitations, none of the references disclose:
acquires a remaining capacity of a battery of the vehicle transmitted from the ECU of the vehicle, a remaining amount of fuel of the vehicle transmitted from the ECU of the vehicle, a use period by the user, transmitted from the user terminal, and a housing condition of the deposit space, by the user, transmitted from the user terminal, calculate a predicted energy consumption that is a predicted value of an amount of energy consumed by an on-vehicle apparatus when the on-vehicle apparatus of the vehicle, including air conditioning apparatus, a seat heater, and a sunshade is operated during the period of depositing the article in the housing part based on an energy consumption per hour when the on-vehicle apparatus is operated under the housing condition and the use period, extracts from the plurality of vehicle of which use registration of the deposit space rental service is performed, a candidate rental vehicle, which is a candidate for renting the deposit space based on the predicted energy consumption calculated, the remaining capacity of the battery of the vehicle, and the remaining amount of fuel of the vehicle, and transmits information on the extracted candidate rental vehicle to the user terminal, wherein the housing condition includes presence or absence of the on-vehicle apparatus to be operated and an operation condition for the on-vehicle apparatus to be operated (claim 1).   
Claims 1-2, 4-5 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664